                      Case 2:20-cv-00738 Document 4 Filed 05/15/20 Page 1 of 3




                                    United States District Court
                                   Western District of Washington




                                                         Case Number:

                                                         APPLICATION FOR LEAVE TO APPEAR
                                                         PRO HAC VICE
 V.




all applicable local rules;


not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.



Date:                                        Signature of Applicant: s/



                                                  Page - 1 of 3
                    Case 2:20-cv-00738 Document 4 Filed 05/15/20 Page 2 of 3




Applicant's Name:



Street Address 1:

Address Line 2:

City:                                        State:             Zip:

                                                        Bar #                 State
Primary E-mail Address:


Secondary E-mail Address:



                               STATEMENT OF LOCAL COUNSEL

applicant                                                       is unable to be present upon any date
assigned by the court.

Date:                       Signature of Local Counsel: s/

Local Counsel's Name:



Street Address 1:

Address Line 2:

City:                                        State:             Zip:

                                                        Bar #




                                              Page - 2 of 3
                     Case 2:20-cv-00738 Document 4 Filed 05/15/20 Page 3 of 3




1.

2.

     against unauthorized use.

3.

     and advise you accordingly.

4.


     the entry of an order or judgment.




     psc.uscourts.gov.

6.




     Date Signed                    Signature s/




                                                   Page - 3 of 3
